DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 include “the second timestamp” and “the stored data”. There is insufficient antecedent basis for these limitations in the claims. All respective dependent claims are likewise rejected.
Claims 1, 8 and 15 include “the data structure including … modification data tracking modifications performed in the first and second micro-partitions between the first and second timestamps.” This means that the modifications between the timestamps are known and are in the data structure. The claims further recite “executing the query using joined data of the joins modification data and transaction data to determine intermediate changes to data between the first and second timestamps; the claims have already established that the data between the timestamps (i.e. intermediate changes to data) is known and in the data structure. All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-7, the system of claims 8-14, and the non-transitory 
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: system, processor, machine, memory, and non-transitory computer readable storage media.
In exemplary claim 8, limitations reciting the abstract idea are as follows:
receiving a query associated with a data structure (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a query associated with some structure, organization or arrangement of some data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
determining that the query involves data related to a transaction associated with the data structure, the data structure including a first micro-partition associated with a first timestamp and a second micro-partition associated with the second timestamp, the second micro-partition being generated in response to one or more modifications being performed in the first micro-partition, the data structure including transaction data associated with the transaction and modification data tracking modifications performed in the first and second micro-(as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking that a query involves data related to some transaction associated with some structure, organization or arrangement of some data wherein at least the generating and tracking are mental observations and can also be performed by pen and paper. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment, and also because it can be performed by a human with the aid of pen and paper); and 
executing the query using joined data of the modification data with the transaction data to determine intermediate changes to the stored data between the first and second timestamps (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually looking up data between the two timestamps).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system, processor, machine, memory, and non-transitory computer readable storage media. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 124-130 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry 
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system, processor, machine, memory, and non-transitory computer readable storage media, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 124-130 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...

	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier et al., That is ONE BIGINT: A Novel Relational Database Data Versioning Framework, hereinafter Frazier.

As per claim 1, Frazier discloses a method comprising: 
receiving a query associated with a data structure (see abstract, “Using standard database queries, the state of the data at any time in the past can be extracted.”. Additionally and/or alternatively, see page 3, left column, where two timestamps provide a temporal resolution and date-time span in order to retain all distinct transaction changes, and which are queried as per page 4, section B; see Fig. 5, <TIMESTAMP> sub element with two timestamp values as parameters. Furthermore, the first sentence in section B sets forth that a table is returned which captures the data state for the specified brand and ; 	
determining that the query involves data related to a transaction associated with the data structure, the data structure including a first micro-partition associated with a first timestamp and a second micro-partition associated with the second timestamp, the second micro-partition being generated in response to one or more modifications being performed in the first micro-partition (the abstract and last paragraph on page 2 set forth that every modification to a table is captured as a new row (e.g. new or second micro-partition), for example, an update to existing data in an existing row (e.g. a first micro-partition) is done by adding (i.e. generating) a new row (e.g. a new or second micro-partition) that includes the updated data. See page 2, section III, first paragraph, the timestamp is captured and fig. 1– every row/branch (e.g. micro-partitions associated with timestamps) has a BIGINT column that includes the timestamp. Additionally, and/or alternatively, Frazier’s disclosure of branches having a group of rows is another example of the broadly claimed first micro-partition / second micro partition due to the disclosure on page 1, left column, last bullet point. Claim interpretation note: the rows and/or branches are narrow examples of the broadly claimed micro-partitions in that they include data that does not change, or update in place, in that specific row and/or branch – this is in accordance with exemplary language in the published , the data structure including transaction data associated with the transaction (see page 2, section III, first paragraph, the timestamp is captured and fig. 1– every row/branch (e.g. associated  with the new micro-partition) has a BIGINT column that includes the timestamp) and modification data tracking modifications performed in the first and second micro-partitions between the first and second timestamps (see mapping of previous limitation and note the disclosure of the RS value and/or branch ID which indicate the row(s) being modified); and 	
executing the query using joined data of the modification data with the transaction data (further to the above mapping, the single 64 bit integer BIGINT column and/or the bit field layouts of said integer as seen in fig.’s 1 and 2 is exactly what this limitation requires – a joining of (at least) the timestamp, RS, and branch ID as one piece of data) to determine intermediate changes to the stored data between the first and second timestamps (see abstract, “Using standard database queries, the state of the data at any time in the past can be extracted.”. Additionally and/or alternatively, see page 3, left column, where two timestamps provide a temporal resolution and date-time span in order to retain all distinct transaction changes, and which are queried as per page 4, section B; see Fig. 5, <TIMESTAMP> sub element with two timestamp values as parameters (i.e. the first and second timestamps). Furthermore, the first sentence in section B sets forth that a table is returned which captures the data state for the specified brand and transaction time (e.g. query to determine intermediate changes). Even further, page 5, fig. 6 is described as returning a table listing (another example of the claimed to . 

As per claim 2, Frazier discloses The method of claim 1, further comprising: calculating tuple changes between each of a series of sequential micro-partition pairs between the first and second timestamps (See rejection of the last limitation of claim 1; note that the table being returned presents database values/data (e.g. tuple changes) between sequential rows (e.g. micro-partitions) in between the queried timestamps to present intermediate changes therein, and at least as per page 3, left column, 2nd paragraph and right column, 2nd paragraph, they are ordered according to transaction recency (e.g. timestamps)). 

As per claim 3, Frazier discloses The method of claim 1, wherein multiple modifications to a row of a plurality of rows in the first micro-partition are performed and the joined data indicates at least one intermediate change to the row between initial and final values (see rejection of last limitation of claim 1). 

As per claim 4, Frazier discloses The method of claim 1, where the transaction data is stored in the second micro-partition as metadata (see page 2, section III, first paragraph, and fig.’s 1-2, the timestamp is captured , wherein the transaction data includes one or more of: an identity of an account that initiated the transaction (see mapping above – note the user ID bits), the second time stamp (see mapping above – note the timestamp), a third timestamp when the transaction was requested, a fourth timestamp when execution of the transaction began, a listing of all rows that were modified by the transaction, and details of the modifications (see fig.’s 1-2 and above mapping for the various additional detail bits). 

As per claim 5, Frazier discloses The method of claim 1, wherein the modification data is stored in the second micro-partition as metadata, wherein the modification data includes a lineage of modifications made to the table (see rejection of claim 4, note at least the branch bits which corresponds to the claimed lineage). 

As per claim 6, Frazier discloses The method of claim 1, wherein the transaction data and the modification data are stored in the second micro-partition as metadata, wherein the metadata is stored in immutable storage (see rejection of claim 4, note at least the branch bits which corresponds to the claimed lineage; see page 2, last paragraph wherein Frazier’s disclosure of the data of the rows and/or branches (i.e. micro-partition metadata) is that it does not delete, change, or update in place (i.e. immutable storage)).

As per claim 7, Frazier discloses the method of claim 1, further comprising: accessing a delta table, the delta table storing final changes in the second micro-partition at the second timestamp from the first micro-partition at the first timestamp, wherein the delta table stores an initial value of a row at the first timestamp and a final value of the row after performance of multiple modifications to the row at the second timestamp, wherein the delta table includes information indicating which rows have been modified, final values of rows that have been modified between the first and second timestamps, and an action type of the modification for each row modified (see fig.’s 1-4 and 7 which illustrate the database schema diagram and bigint column data).

As per claims 8-20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Frazier, section I for the system and non-transitory computer readable storage media of claims 8 and 15.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Goldfarb et al.
Immutable logging of access requests to distributed file systems
20170364700; see paragraphs 93-96 with respect to claims 1, 8 and 15

Cheritonet al.
Hareware-supported memory temporal copy
20140258660; see paragraphs 87-88 with respect to claims 1, 8 and 15

Chang et al.
Bigtable: A Distributed Storage System for Structured Data
NPL; see sections 4 and 5 with respect to claims 1, 8 and 15



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154